Citation Nr: 1600136	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the claim for service connection of bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and low normal ejection fraction of 52 percent. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  That decision found that new and material evidence had not been submitted to reopen the Veteran's claim.  In April 2012, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By way of background, the Veteran's claim was originally denied in a September 1999 rating decision on the basis that his bicuspid aortic valve disorder is a congenital or developmental defect that is unrelated to military service and is not subject to service connection.  
A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Id.; VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time of examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303(c), the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id. 

The presumption of soundness applies where congenital diseases are not noted at entry and, if not noted, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  However, the "presumption of soundness does not apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 1110 and 1111 [and] 38 C.F.R. § 3.303(c)."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)).  Nevertheless, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability.  Id. 
In sum, service connection is available for congenital diseases that first manifest in service or are aggravated in service.  Service connection is not available for congenital defects, but service connection may be awarded for disease or injury that is superimposed upon the congenital defect during service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993); VAOPGCPREC 82-90. 

At his Board hearing, the Veteran testified that his private cardiologist is willing to provide a medical opinion relating to his claim, but wanted to review the Veteran's entire medical history from the time the Veteran entered service prior to rendering the opinion.  See September 2015 Board Hearing Transcript at 13-14.  It was decided that the Veteran would request a copy of his claims file and provide it to his physician so a medical opinion could be provided.  Id. at 14.  The record was left open for 60 days to receive the medical opinion from the private cardiologist.  Id. at 16.

The Veteran submitted a request for a copy of his claims file on September 1, 2015.  The Records Management Center in St. Louis, Missouri, acknowledged the request on October 26, 2015 indicating that the request would be processed in the order of receipt.  There, however, is no indication in the Veteran's claims file that the request has been fulfilled.

The Board notes that the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) provides that the reason for separation from service was "disability, existed prior to service, PEB [Physical Evaluation Board]."  The Veteran's claims file, however, does not include a copy of the PEB proceedings or findings.  The Board notes further that the Veteran's claims file includes only three pages designated as personnel records.  Therefore, the Veteran's military personnel file and PEB records are to be obtained and associated with the Veteran's claims file and a copy of which should also be provided to the Veteran.  

Additionally, the Board finds that the RO should provide the Veteran an appropriate medical questionnaire to assist the Veteran in obtaining a medical opinion from his private cardiologist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file the Veteran's military personnel file and PEB records.  

2.  Ensure that the October 26, 2015 Records Management Center acknowledgment of the Veteran's Privacy Act Request is fulfilled to include any additional military personnel file and PEB records obtained.  

3.  Thereafter, provide the Veteran with an appropriate medical questionnaire for him to submit to his private cardiologist J.S., M.D., whose address is set forth on the Heart Conditions Disability Benefits Questionnaire received September 2, 2015, to enable the Veteran to obtain a medical opinion to support his claim.  Based on a review of the Veteran's service and post-service medical and lay history, the opinion should address the following inquires: 

(a) Is the Veteran's bicuspid aortic valve disorder a congenital defect, a congenital disease, or an acquired disorder?  For purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.

(b) If it is determined that the Veteran has a congenital defect, is it at least as likely as not (a 50 percent or greater probability) that this defect was subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.  

(c) If it is determined that the Veteran has a congenital disease, did this disease clearly and unmistakably (i.e., undebatably or to the highest degree of medical certainty) exist prior to the Veteran's entry into active duty service?

If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably NOT aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

(d) If the congenital disease clearly and unmistakably did not first manifest prior to service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current bicuspid aortic valve disorder was incurred in or is otherwise etiologically related to active military service?

(e) If it is determined that the Veteran has an acquired disorder, did this disorder clearly and unmistakably (i.e., undebatably or to the highest degree of medical certainty) exist prior to the Veteran's entry into active duty service?

If the acquired disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably NOT aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

If the acquired disorder clearly and unmistakably did not exist prior to service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current bicuspid aortic valve disorder was incurred in or is otherwise etiologically related to active military service?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


